Citation Nr: 1756806	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for rheumatoid arthritis due to radiation.

3. Entitlement to service connection for fibromyalgia due to radiation.

4. Entitlement to service connection for Graves' disease due to radiation.

5. Entitlement to a compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and T.D.


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to July 1972. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 and April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction now resides with the Oakland, California RO. 

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The Veteran's claim for entitlement to service connection for PTSD has been expanded to entitlement to service connection for an acquired psychiatric disorder to include, PTSD and depression. Clemmons v. Shinseki, 23 Vet. App. 1 (2009). Such is appropriate as a review of the record reflects he has various diagnosed psychiatric disorders, including PTSD and depression. This alteration is reflected on the title page of this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

I. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression

The Veteran has current diagnoses of PTSD and persistent depression and contends that his depression and PTSD are related to military service. 

The Veteran asserted that he believes that his depression and PTSD may have started as early as boot camp. He expressed that the instructor's dehumanization and bullying of young men was unbearable to watch. He noted that the instructor's would single out individuals who were doing poorly in boot camp by calling them "fat, lazy, gutless, and stupid."

The Veteran also expressed that as a dental technician, he had to identify deceased servicemen by their teeth and that he suffers nightmares, depression, and anxiety over the memories of what he experienced. 

Based on the evidence above, the Board finds that a remand is required in order to afford the Veteran a VA examination to obtain an opinion on his acquired psychiatric diagnoses and whether they are etiologically related to service.

II. Entitlement to service connection for rheumatoid arthritis, fibromyalgia, and Graves' disease

The Veteran contends that his rheumatoid arthritis, fibromyalgia, and Graves' disease are a result of radiation exposure during active service. 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways. See Davis v. Brown, 10 Vet. App. 209, 211 (1997). 

First, some diseases are presumed to be service connected in radiation-exposed veterans under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d). A radiation-exposed veteran is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

The Veteran does not qualify as a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d) as he did not participate in a radiation-risk activity. 38 C.F.R. § 3.309(b)(i), (ii) (2017). In addition, rheumatoid arthritis, fibromyalgia, and Graves' disease are not listed as diseases presumed to be service connected in radiation-exposed veterans under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d). Thus, he does not meet the criteria for establishing service-connection presumptively under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).

Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. Pursuant to 38 C.F.R. § 3.311, when it is determined that: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations, a request for available records concerning the veteran's exposure to radiation will be made and the case will be referred to the Under Secretary for Health for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service. 

The term radiogenic disease means a disease VA has determined may be induced by ionizing radiation. While this includes several types of cancers, it does not include rheumatoid arthritis, fibromyalgia, and Graves' disease. 38 C.F.R. §§ 3.311(b). Thus, the provisions of § 3.311(b) do not apply.

The third and final way service-connection may be established is proving direct service connection under 38 C.F.R. § 3.303(d). This is accomplished by providing evidence the disease was at least as likely as not incurred in active service. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). In order to prevail on the issue of direct service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran meets the current disability requirement in light of his diagnosed rheumatoid arthritis, fibromyalgia, and Graves' disease. The Veteran's DD214 confirms that the Veteran was a dental technician. 

In March 2017, the Veteran testified that the Veteran did not wear collars or leaded vests while sitting in the operatory room with the x-ray machine. See Board hearing transcript at 16. 

A March 2008 treatment letter from Dr. J.R.M., reports that with the Veteran's service related history in the Navy as an x-ray technician, the Veteran's Graves' Disease, rheumatoid arthritis and fibromyalgia more likely than not could be aggravated with his over-exposure to radiation while working in that capacity.  

Based on the evidence above, the Board finds that a remand is required in order to provide the Veteran with a VA examination to obtain a medical examination with an opinion addressing the nature and etiology of his rheumatoid arthritis, fibromyalgia, and Graves ' disease. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Entitlement to a compensable rating for hypertension

The Veteran asserts that a compensable rating for hypertension is warranted as the disability is manifested by persistently elevated blood pressure readings, low energy, not being able to run a race, and heartburn that necessitates the continued use of medication. 

The Veteran was last provided a VA hypertension examination in October 2008. VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991). The Board finds that further VA hypertension evaluation is needed to adequately determine the current nature and severity of the hypertension.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record. 

2. After completing directive #1, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder. 

The examiner is asked to determine whether it is at least as likely as not (i.e., at least a 50-50 probability) that the that the Veteran's acquired psychiatric disorder, including PTSD and depression, are related to the Veteran's active military service.  If PTSD is diagnosed, the examiner should detail the stressor on which this diagnosis is based.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

3. After completing directive #1, schedule the Veteran for a VA examination to determine the etiology of the Veteran's rheumatoid arthritis, fibromyalgia, and Graves' disease. The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.

The examiner is asked to determine whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current rheumatoid arthritis, fibromyalgia, and Graves' disease are related to military service, to include in-service exposure to x-ray radiation. (Note: The absence of evidence in the service medical records cannot be the sole basis for a negative opinion.)

4. After completing directive #1, schedule the Veteran for a VA hypertension examination. The examiner must review the record and should note that review in the report. 

The examiner must make specific findings as to the current and predominant diastolic and systolic pressures; whether the Veteran requires continuous medication for control of blood pressure; whether any other hypertension-related symptoms are present; and how the Veteran's hypertension affects his daily life functioning.

5.  Complete any other necessary development, to include seeking verification of a PTSD stressor if necessary.

6. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal. If any benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




